Citation Nr: 1643472	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  06-14 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1950 to February 1954 and from March 1954 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Board determined that the issue of TDIU had been raised by the record, and the issue was remanded for adjudication by the AOJ.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for: radiculopathy, left lower extremity, sciatic associated with chronic low back syndrome with degenerative disc disease, T11-S1, thoracolumbar spine, evaluated at 40 percent; intervertebral disc syndrome, evaluated at 20 percent; tinnitus, evaluated at 10 percent; bilateral high frequency hearing loss, evaluated at 10 percent; and burn, left foot, evaluated at zero percent.

2.  The Veteran's service-connected disabilities do not meet the percentage requirements for a TDIU.

3.  Service-connected disabilities do not preclude the Veteran from obtaining and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 C.F.R. § 3.340, 4.16(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify as to the issue of entitlement to TDIU was satisfied by a letter of March 2014.  The claim was last adjudicated in April 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

In August 2004, May 2008, October 2009, June 2010, and March 2016, the Veteran underwent VA examinations with respect to the severity of his low back disability and its functional/occupational effect.  In August 2004 and April 2014, he underwent VA examination for his hearing loss and tinnitus and their functional/occupational effects.  The VA examination reports reflect the pertinent medical history, clinical findings, a diagnosis, and opinions supported by a rationale.  The examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There is no additional evidence that needs to be obtained.  For the reasons set forth above, VA has complied with the VCAA's notification and assistance requirements.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  Total disability is any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is employment ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2015).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2015).

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to TDIU.

In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran does not currently meet the percentage criteria for a schedular TDIU rating under 38 C.F.R § 4.16(a).  The Veteran is in receipt of: a 40 percent rating for his radiculopathy, left lower extremity, sciatic associated with chronic low back syndrome with degenerative disc disease, T11-S1, thoracolumbar spine; a 20 percent rating for intervertebral disc syndrome; a 10 percent rating for tinnitus; a 10 percent rating for bilateral high frequency hearing loss; and a noncompensable rating for burn, left foot.  These are currently his only service-connected disabilities.  The issue of compensation for radiculopathy, right lower extremity (sciatic nerve) has been deferred by the RO pending clarification from a VA examiner.  See September 2016 rating decision.  The Board has considered the Veteran's low back disability and radiculopathy, left lower extremity, as one disability that arises from a common etiology.

The August 2004 VA examiner found that the Veteran "avoids any heavy lifting" and has difficulty with "bending over activities" due to a loss of range of motion and a feeling of stiffness.  The Veteran was found to be able to go up and down stairs and "with modifications [to be] able to do all activities of daily living ... [and] many other activities.

The May 2008 VA examiner noted the Veteran's report of working as a school supervisor before retiring in 1993.  The Veteran was not currently working.  He had a machine shop and welding equipment and "kept himself busy" by building tractors.  The examiner noted that the Veteran was able to walk 100 yards and to drive.  He had difficulty bending over and lifting.

The October 2009 VA examiner noted the Veteran's report of having had "about 20 flare-ups in the last 12 months when the pain is very severe and that he has difficulty walking and usually stays at home."  The Veteran was able to drive, could "do some stairs," and did not use a walking aid.

The June 2010 VA examiner indicated that the Veteran "is currently not working and cannot be expected to work" due to his current back disorder.   It was also noted that the Veteran "can walk reasonable distances for activities of daily living [but] cannot do long distance walking."  He was able to "do driving with frequent breaks."

In July 2015, the Veteran scored high (indicating a low level of dependence) when assessed as to activities of daily living such as shopping, food preparation, housekeeping, laundry, and the ability to handle finances.  See VA treatment record of July 2015.  A further VA examination of March 2016 found that the Veteran's thoracolumbar spine condition "impacts his ability to work," and the functional impact of the disability was described as "pain on the thoracolumbar spine mild to moderated [sic] causing inability to bend forward, move at ease, pivot, climb and stand for longer period of time."

A VA audiological examination of August 2004 noted the Veteran's statement with respect to the disability's severity and effect on daily life: "It probably interferes with activities but I've had it so long I don't know.  You live with it."  The April 2014 VA audiological examination report noted the Veteran's statement, as to functional impact, that he needs "to ask people to repeat or ask them to speak louder" and that he uses hearing aids to help him hear people speaking. As to his tinnitus, he again stated, "Well, you get used to it.  You learn to live with it."

The Board finds that the Veteran is not entitled to referral for an extraschedular total rating based upon individual unemployability.  Under 38 C.F.R. § 4.16(b), there must be credible evidence that a service-connected disability renders the Veteran unable to secure and follow a substantially gainful occupation.  Age may not be considered.  Here, while the Veteran's bilateral hearing loss, tinnitus, and low back disability and associated radiculopathy limit his functional and occupational ability, a preponderance of the evidence is against finding that he is unable to obtain and maintain substantially gainful employment.

The Veteran did not complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was mailed to him in March 2014.  It has been noted that the duty to assist in the development and adjudication of a claim is not a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A claimant may have information that is "essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, potentially relevant evidence that could have been provided by the Veteran in relation to the claim, such as his employment history, any training or education since becoming disabled, and whether he left his last job due to disability, was not available.

Here, the decision to not provide critical information prevents the Board from making an informed decision.  As noted by the Court, the duty to assist is not a one-way street.  Because we have inadequate information regarding critical information, the claim is denied.



ORDER

The claim for a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


